DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 06/08/2022.  Claims 1, 2, 19, 21, 24, 26, and 27 have been amended and claim 18 has been canceled. Claims 1-17 and 19-27 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/11/2022 and 05/05/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-7, 10-12, 14-17, 18-23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2019/0080356 to Han in view of U.S. Patent 10,740,796 to Brubaker.

With respect to Claim 1:
Han teaches:
A system for displaying an image on a vehicle, the system comprising: an electronic display disposed on or integrated into a window of the vehicle, the electronic display configured to display an image to a viewer outside of the vehicle […] (i.e. image is displayed via AVN, wherein the AVN is mounted on windshield of vehicle) (Han: ¶¶ [0035] [0036] “The AYN may be configured to communicate with a telematics server and the AYN may be configured to transmit and receive various types of information to and from the telematics server. The AYN may include a display to visually provide the user with necessary information. The display mounted to the AYN may be used as the advertisement playback unit 210… The windshield may be mounted to a front or rear window of the vehicle 200, and may include a display. In particular, the windshield having the display may also be used as the advertisement playback unit 210. The displays mounted to the sunroof, the sun visor, the AYN, and the windshield are disclosed only for illustrative purposes. The scope and spirit of the displays are not limited thereto, and various types of display devices mounted inside or outside of the vehicle 200 to perform visual advertisement may be used as the advertisement playback unit 210 of this exemplary embodiment.” Furthermore, as cited in ¶¶ [0033] [0034] “The advertisement playback unit 210 may include at least one of a display, light(s), and speaker(s) mounted inside or outside of the vehicle 200. For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AYN), a cluster, door(s), window(s), and a rear window…The sunroof may form an opening at a roof of the vehicle 200 for convenience of a driver of the vehicle 200, and may include a panel configured to open or close the opening. The display may be mounted to the panel of the sunroof. In particular, the display may be used as the advertisement playback unit 210. The sun visor may include a sun cover, mounted to an upper part of a front window (hereinafter referred to as a windshield) located near a driver seat and a passenger seat and may be selectively opened or closed to block the sunlight. The display may be mounted to the sun visor. In particular, the display mounted to the sun visor may be used as the advertisement playback unit 210.”); and
a controller in communication with the electronic display, the controller configured to receive user information regarding the image and instruct the electronic display to display the image (Han: ¶ [0032] “The advertisement selection unit 120 may be configured to transmit advertisement contents selected from among the advertisement contents allocated according to individual regions in which the vehicle 200 is parked and peripheral environment characteristics of the parked vehicle 200, to the advertisement transceiver 130. Accordingly, the selected advertisement contents may be transmitted to the vehicle 200.” Furthermore, as cited in ¶ [0039] “The vehicle status information supplied to the advertisement server 100 may then be used by the advertisement server 100 to select advertisement contents to be allocated to a parking region of the vehicle 200 and the advertisement server 100 may be configured to calculate a usage fee of the advertisement.”).
Han does not explicitly wherein the electronic display configured to be transparent to a viewer inside of the vehicle.
However, Brubaker further discloses wherein the electronic display configured to be transparent to a viewer inside of the vehicle (i.e. electronic display is a heads-up display that is transparent to allow the driver to see the targeted content and the real-world view) (Brubaker: Col. 30 Lines 28-37 “Heads-Up Displays (HUDs) may be used in aircraft and a variety of automotive displays to supplement instrumentation and/or provide data (such as critical performance data or targeting information as in fighter aircraft). Such an overlay may be transparent so that a pilot, or driver simultaneously sees both the real-world view beyond with said instrumentation or critical, data superimposed on top. This may be done to allow a driver or pilot to keep his eyes on the road (or direction of flight) while keeping his hands free to drive/fly or perform related tasks.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Brubaker’s electronic display configured to be transparent to a viewer inside of the vehicle to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so because “In this way, the use of HDSs may enable 20%-70% margins from hyper-relevant ad/content display. HDSs may also be used to remove clutter as roadside digital attractions (e.g. billboards) may be reduced. Additionally, HDSs may provide a safer driving environment by allowing drivers to use HDS systems rather than handheld mobile devices.” (Brubaker: Col. 9 Lines 14-20).

With respect to Claim 2:
Han teaches:
The system of claim 1, further comprising: an exchange application configured to allow a user to transmit user information to the controller and allow a vehicle operator to view the user information (Han: ¶¶ [0038] [0039] “Particularly, the advertisement controller 220 may be configured to transmit status information of the vehicle 200. The status information of the vehicle 200 may include at least one of a current position of the vehicle 200, peripheral POI information, peripheral vehicle information (e.g., information regarding whether the peripheral vehicle participates in advertisement), a current time, a battery charge, and an estimated re-driving time of the vehicle 200 (e.g., when the vehicle will be driven next or again). The status information of the vehicle 200 may be used to determine the category of advertisement contents to be supplied to the vehicle 200, as well as to calculate a usage fee of the advertisement contents…The vehicle status information supplied to the advertisement server 100 may then be used by the advertisement server 100 to select advertisement contents to be allocated to a parking region of the vehicle 200 and the advertisement server 100 may be configured to calculate a usage fee of the advertisement.”).

With respect to Claim 4:
Han teaches:
The system of claim 3, wherein the exchange application is configured to map a route of the vehicle (Han: ¶ [0035] “The AYN may also be referred to as an AYN terminal, and may be embedded in the vehicle 200 to provide audio, video, and navigation functions. The AYN may be configured to communicate with a telematics server and the AYN may be configured to transmit and receive various types of information to and from the telematics server… In particular, the AYN display may provide various functions, for example, a navigation function that provides a navigation route to a point of interest (POI) selected or input by the user.”).

With respect to Claim 5:
Han does not explicitly disclose the system of claim 4, wherein the exchange application shows multiple routes that the vehicle may take with the exchange application associating each route with the price the user is willing to pay to display the image along the route.
However, Brubaker further discloses wherein the exchange application shows multiple routes that the vehicle may take with the exchange application associating each route with the price the user is willing to pay to display the image along the route (i.e. advertisers bid on advertisement slots, wherein costs to display the ad for a plurality of routes is provided in the advertisement auction) (Brubaker: Col. 50 Lines 13-30 “Other examples may include a job and a delivery bidding process that may be facilitated using an algorithm which may weigh, consider, sum and present to drivers a bid representing the "best" or most cost-effective solutions or "offers" to prospective delivery customers for his or her acceptance based on such factors as: a payload to be transported; a starting point and an ending point; the time of day for the transportation to occur; the route or route options available; the anticipated overall duration of the trip; the nature of the area (commercial, residential, etc) to be travelled through; the trip's revenue generating potential based the commercial content display opportunity; the present weather conditions over the route; the demographics of the area or neighborhood to be travelled through; the number of traffic stop lights on the route; the levels of traffic at the time of transportation; the safety of the area; accidents, detours or construction anticipated over the route; alternate routes available; return route options and factors;”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Brubaker’s exchange application shows multiple routes that the vehicle may take with the exchange application associating each route with the price the user is willing to pay to display the image along the route to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so because “In this way, the use of HDSs may enable 20%-70% margins from hyper-relevant ad/content display. HDSs may also be used to remove clutter as roadside digital attractions (e.g. billboards) may be reduced. Additionally, HDSs may provide a safer driving environment by allowing drivers to use HDS systems rather than handheld mobile devices.” (Brubaker: Col. 9 Lines 14-20).

With respect to Claim 6:
Han teaches:
The system of claim 3, wherein the online marketplace of the exchange application allows a vehicle operator to view the user information and accept an offer made by the user to display the image (i.e. view status information about the vehicle and ) (Han: ¶¶ [0038] [0039] “Particularly, the advertisement controller 220 may be configured to transmit status information of the vehicle 200. The status information of the vehicle 200 may include at least one of a current position of the vehicle 200, peripheral POI information, peripheral vehicle information (e.g., information regarding whether the peripheral vehicle participates in advertisement), a current time, a battery charge, and an estimated re-driving time of the vehicle 200 (e.g., when the vehicle will be driven next or again)… The vehicle status information supplied to the advertisement server 100 may then be used by the advertisement server 100 to select advertisement contents to be allocated to a parking region of the vehicle 200 and the advertisement server 100 may be configured to calculate a usage fee of the advertisement. The fee calculation unit 140 of the advertisement server 100 may be configured to calculate the usage fee of the advertisement and use the calculated advertisement usage fee as the parking fee of the vehicle 200 having been used for the advertisement when the vehicle 200 arrives at an exit of the parking region or may be configured to transmit the calculated advertisement usage fee to a pre-registered account of an owner (or user) of the vehicle 200.”).

With respect to Claim 7:
Han teaches:
The system of claim 3, wherein the online marketplace allows multiple users to display multiple offers for displaying the image and allows the vehicle operator to accept at least one of the offers (i.e. advertisers can auction for advertisement slots and vehicle owner selects from a plurality of advertisement options to display) (Han: ¶¶ [0054] [0055] “The advertisement agency company may update information regarding advertisement available parking zones and associated advertisement contents, may provide the updated information to advertisers, and may thus guide the advertisers to participate in auction bidding for advertisement. After completion of the bidding step S20, advertisement contents classified according to individual zones and peripheral environment characteristics may be allocated to the advertisers (S30)…The advertisement contents may be stored in the advertisement server (S40). The advertisement server may be configured to store the advertisement contents received from the advertisers in the database (DB). When the owner of the vehicle selects the advertisement playback function in the parking zone in which the vehicle is parked, the advertisement contents may be selected from among the plurality of advertisement contents according to the parked zone (S50).”).

With respect to Claim 10:
Han teaches:
The system of claim 9, wherein the exchange application automatically bills the user for services rendered by the vehicle operator in displaying the image (i.e. usage fee is calculated for displaying advertisement) (Han: ¶ [0051] “After the vehicle 200 plays back the advertisement contents as described above (S600), the advertisement server 100 may be configured to calculate a usage fee of the advertisement contents (S700). The usage fee of the advertisement contents may be calculated based on a predetermined reference in consideration of an advertisement playback time and the like. When the advertisement usage fee is calculated (S700), the calculated advertisement usage fee may be paid as the parking fee of the vehicle 200 having been used for advertisement playback (S800), or may be paid to the owner (user) of the vehicle 200 (S900). For example, when the advertisement usage fee is greater than the parking fee of the vehicle 200, the balance of the paid parking fee may be sent to an account of the owner of the vehicle 200.”).

With respect to Claim 11:
Han teaches:
The system of claim 1, wherein the vehicle includes multiple electronic displays that each display at least one image and the controller is in communication with each of the multiple electronic displays with the controller configured to receive user information regarding the images and instruct the multiple electronic displays to display the images (i.e. advertisement controller communicates with multiple displays, wherein user information is received) (Han: ¶¶ [0033] [0034] “The vehicle 200 may include an advertisement playback unit 210 configured to play back (e.g., output) advertisement contents received from the advertisement server 100, and an advertisement controller 220 configured to operate the advertisement playback unit 210 by communicating with the advertisement server 100. The advertisement playback unit 210 may include at least one of a display, light(s), and speaker(s) mounted inside or outside of the vehicle 200. For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AYN), a cluster, door(s), window(s), and a rear window.” Furthermore, as cited in ¶ [0042] “After parking of the vehicle 200, the user ( driver) of the vehicle 200 may select whether to play back advertisement contents (S200). For example, information regarding whether the advertisement contents will be played back may be selected through an icon or the like of the AYN display. In particular, the driver of the vehicle 200 may receive the above information related to playback of the advertisement contents in response to the vehicle 200 being parked in the parking lot, or the user may manually select or set an advertisement mode. When the driver or user of the vehicle 200 selects the advertisement mode, status information of the vehicle 200 may be transmitted to the advertisement server 100 (S300).”).

With respect to Claim 12:
Han teaches:
The system of claim 1, wherein the controller is integrated into a software system in the vehicle (i.e. AVN is the software system in the vehicle) (Han: ¶ [0035] “The AYN may also be referred to as an AYN terminal, and may be embedded in the vehicle 200 to provide audio, video, and navigation functions. The AYN may be configured to communicate with a telematics server and the AYN may be configured to transmit and receive various types of information to and from the telematics server.”).

With respect to Claim 14:
Han teaches:
The system of claim 1, wherein the controller is integrated into the electronic display (Han: ¶¶ [0033] [0034] “The advertisement playback unit 210 may include at least one of a display, light(s), and speaker(s) mounted inside or outside of the vehicle 200. For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AYN), a cluster, door(s), window(s), and a rear window…The sunroof may form an opening at a roof of the vehicle 200 for convenience of a driver of the vehicle 200, and may include a panel configured to open or close the opening. The display may be mounted to the panel of the sunroof. In particular, the display may be used as the advertisement playback unit 210. The sun visor may include a sun cover, mounted to an upper part of a front window (hereinafter referred to as a windshield) located near a driver seat and a passenger seat and may be selectively opened or closed to block the sunlight. The display may be mounted to the sun visor. In particular, the display mounted to the sun visor may be used as the advertisement playback unit 210.”).

With respect to Claim 15:
Han teaches:
The system of claim 1, wherein the image is a series of images that form a video that is displayed by the electronic display (i.e. provides video content and image advertisements) (Han: ¶ [0033] “For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AYN), a cluster, door(s), window(s), and a rear window.” Furthermore, as cited in ¶ [0035] “The AYN may also be referred to as an AYN terminal, and may be embedded in the vehicle 200 to provide audio, video, and navigation functions.”).

With respect to Claim 16:
Han teaches:
The system of claim 1, wherein the controller includes a global positioning system tracker for recording a location of the electronic display (i.e. advertisement controller tracks current position of vehicle which includes the electronic display) (Han: ¶ [0038] “Particularly, the advertisement controller 220 may be configured to transmit status information of the vehicle 200. The status information of the vehicle 200 may include at least one of a current position of the vehicle 200, peripheral POI information, peripheral vehicle information (e.g., information regarding whether the peripheral vehicle participates in advertisement), a current time, a battery charge, and an estimated re-driving time of the vehicle 200 (e.g., when the vehicle will be driven next or again).”).

With respect to Claim 17:
Han teaches:
The system of claim 1, wherein the image is one of the following: an advertisement, […] (Han: ¶ [0031] “In particular, the advertisement server 100 may be configured to store advertisement contents supplied from a plurality of advertisers and provide the vehicle 200 with advertisement contents by communicating with the vehicle 200 parked in a parking lot.”).
Han does not explicitly disclose wherein the image is one of the following: a company logo, a personal message of the vehicle operator, and a personal image of the vehicle operator.
However, Brubaker further discloses wherein the image is one of the following: a company logo, a personal message of the vehicle operator, and a personal image of the vehicle operator (Brubaker: Col. 45-47 Lines 60-3 “Pic'UPS may also provide each retailer with a unique "branded delivery campaign" creating for each participant a corporate street presence and image during the delivery route by presenting the retailer's logo and personal message (" I-Hour Delivery by PetCo") or ("another 10 minute Free Delivery by your Laguna Hills Trader Joe's"), or optionally feature any new products being offered or delivered by the store (eg; BLEU de CHANEL at NORDSTROM'S) which Pic 'UPS may offer to deliver at no cost, or a nominal cost, which, the retailer may charge back if desired to the product manufacturer or distributor.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Brubaker’s image is a company logo, a personal message of the vehicle operator, and a personal image of the vehicle operator to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so because “In this way, the use of HDSs may enable 20%-70% margins from hyper-relevant ad/content display. HDSs may also be used to remove clutter as roadside digital attractions (e.g. billboards) may be reduced. Additionally, HDSs may provide a safer driving environment by allowing drivers to use HDS systems rather than handheld mobile devices.” (Brubaker: Col. 9 Lines 14-20).

Claim 18 is canceled.

With respect to Claim 19:
Han teaches:
The system of claim 1, wherein the electronic display is integrated into the window of the vehicle (Han: ¶¶ [0033] [0034] “The advertisement playback unit 210 may include at least one of a display, light(s), and speaker(s) mounted inside or outside of the vehicle 200. For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AYN), a cluster, door(s), window(s), and a rear window…The sunroof may form an opening at a roof of the vehicle 200 for convenience of a driver of the vehicle 200, and may include a panel configured to open or close the opening. The display may be mounted to the panel of the sunroof. In particular, the display may be used as the advertisement playback unit 210. The sun visor may include a sun cover, mounted to an upper part of a front window (hereinafter referred to as a windshield) located near a driver seat and a passenger seat and may be selectively opened or closed to block the sunlight. The display may be mounted to the sun visor. In particular, the display mounted to the sun visor may be used as the advertisement playback unit 210.”).

With respect to Claim 20:
Han teaches:
The system of claim 1, wherein the electronic display is connected to a body of the vehicle (Han: ¶¶ [0033] [0034] “The advertisement playback unit 210 may include at least one of a display, light(s), and speaker(s) mounted inside or outside of the vehicle 200. For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AYN), a cluster, door(s), window(s), and a rear window…The sunroof may form an opening at a roof of the vehicle 200 for convenience of a driver of the vehicle 200, and may include a panel configured to open or close the opening. The display may be mounted to the panel of the sunroof. In particular, the display may be used as the advertisement playback unit 210. The sun visor may include a sun cover, mounted to an upper part of a front window (hereinafter referred to as a windshield) located near a driver seat and a passenger seat and may be selectively opened or closed to block the sunlight. The display may be mounted to the sun visor. In particular, the display mounted to the sun visor may be used as the advertisement playback unit 210.”).

With respect to Claim 21:
Han teaches:
The system of claim 1, wherein the window is a front windshield of the vehicle and wherein the electronic display is integrated into the front windshield of the vehicle (i.e. electronic display is integrated into the front window of the vehicle) (Han: ¶¶ [0033] [0034] “The advertisement playback unit 210 may include at least one of a display, light(s), and speaker(s) mounted inside or outside of the vehicle 200. For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AYN), a cluster, door(s), window(s), and a rear window…The sunroof may form an opening at a roof of the vehicle 200 for convenience of a driver of the vehicle 200, and may include a panel configured to open or close the opening. The display may be mounted to the panel of the sunroof. In particular, the display may be used as the advertisement playback unit 210. The sun visor may include a sun cover, mounted to an upper part of a front window (hereinafter referred to as a windshield) located near a driver seat and a passenger seat and may be selectively opened or closed to block the sunlight. The display may be mounted to the sun visor. In particular, the display mounted to the sun visor may be used as the advertisement playback unit 210.”).

With respect to Claim 22:
Han teaches:
The system of claim 1, further comprising: a speaker in communication with the controller and configured to generate audio to accompany the image (i.e. provides audio content and image advertisements) (Han: ¶ [0033] “For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AYN), a cluster, door(s), window(s), and a rear window.” Furthermore, as cited in ¶ [0035] “The AYN may also be referred to as an AYN terminal, and may be embedded in the vehicle 200 to provide audio, video, and navigation functions.”).

With respect to Claim 23:
Han teaches:
The system of claim 1, wherein the controller instructs the speaker to refrain from generating audio when the vehicle is in motion. and wherein the controller instructs the speaker to generate audio when the vehicle is stationary (i.e. vehicle is in advertisement available state when it is stationary and when it is not stationary it is not in advertisement available state, wherein audio content plays through the vehicle when the vehicle is in advertisement available state) (Han: ¶¶ [0058] [0059] “In the step S150 for determining whether the parked vehicle may be used for advertisement, when the vehicle is in at least one of a first state in which a gearshift lever of the vehicle is located in a parking mode (P) and a second state in which the vehicle temporarily stops for a predetermined period of time or longer, the advertisement server may be configured to determine that the vehicle may be used for advertisement (i.e., an advertisement available state). In other words, when the driver of the vehicle adjusts the gearshift lever to the parking mode (P), the vehicle may be determined to currently be in the advertisement available state. The step S200 of selecting whether to play back the advertisement contents may be automatically performed or may be manually performed by selection of the driver…Even when the vehicle temporarily stops for at least a predetermined time and the gearshift lever of the vehicle is located in a neutral mode (N) instead of the parking mode (P), the vehicle may be determined to currently be in the advertisement available state, the step S200 of selecting whether to play back the advertisement contents may be automatically performed or may be manually performed by selection of the driver.”).

With respect to Claim 24:
Han does not explicitly disclose the system of claim 1, further comprising: a motion sensor in communication with the controller, the motion sensor configured to detect human motion outside the vehicle indicating the presence of a person outside the vehicle and transmit that information to the controller, wherein the controller instructs the electronic display to display the image when the controller receives information from the motion sensor that there is human motion outside the vehicle.
However, Brubaker further discloses a motion sensor in communication with the controller, the motion sensor configured to detect human motion outside the vehicle indicating the presence of a person outside the vehicle and transmit that information to the controller, wherein the controller instructs the electronic display to display the image when the controller receives information from the motion sensor that there is human motion outside the vehicle (i.e. when motion caused by a human is detected outside the vehicle then the advertisement is triggered to be displayed) (Brubaker: Col. 65 Lines 51-59 “Imagery from the invention can also be triggered automatically by the presence of nearby pedestrians, cyclists, children or pets, by using dedicated presence detection systems (vehicle proximity sensors) or by interacting with independent systems such as car proximity radar or Connected Vehicle (CV) technologies using Dedicated Short Range Communications (DSRC), WiFi, GPS or other Vehicle to Vehicle (V2V) or Vehicle to Infrastructure (V2I) communications systems.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Brubaker motion sensor in communication with the controller, the motion sensor configured to detect human motion outside the vehicle indicating the presence of a person outside the vehicle and transmit that information to the controller, wherein the controller instructs the electronic display to display the image when the controller receives information from the motion sensor that there is human motion outside the vehicle to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so because “In this way, the use of HDSs may enable 20%-70% margins from hyper-relevant ad/content display. HDSs may also be used to remove clutter as roadside digital attractions (e.g. billboards) may be reduced. Additionally, HDSs may provide a safer driving environment by allowing drivers to use HDS systems rather than handheld mobile devices.” (Brubaker: Col. 9 Lines 14-20).

With respect to Claim 26:
Han does not explicitly disclose the system of claim 1, wherein the controller instructs the electronic display to display the image when the vehicle is in motion.
However, Brubaker further discloses wherein the controller instructs the electronic display to display the image when the vehicle is in motion (i.e. electronic displays targeted content according to specific motion parameters) (Brubaker: Col. 10 Lines 22-35 “Additionally or alternatively, content may be displayed when a first vehicle is moving below a certain speed threshold, in particular, the content may be displayed on an exterior surface of a first vehicle when a first vehicle is moving below 50 miles per hour, 45 miles per hour, 40 miles per hour, 3.5 miles per hour, 30 miles per hour, 25 miles per hour, 20 miles per hour, 19 miles per hour, 18 miles per hour, 17 miles per hour, 16 miles per hour, 15 miles per hour, 14 miles per hour, 13 miles per hour, 12 miles per hour, 11 miles per hour, 10 miles per hour, 9 miles per hour, 8 miles per hour, 7 miles per hour, 6 miles per hour, 5 miles per hour, 4 miles per hour, 3 miles per hour, 2 miles per hour, 1 miles per hour, or less than 1 miles per hour,”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Brubaker’s controller instructs the electronic display to display the image when the vehicle is in motion to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so because “In this way, the use of HDSs may enable 20%-70% margins from hyper-relevant ad/content display. HDSs may also be used to remove clutter as roadside digital attractions (e.g. billboards) may be reduced. Additionally, HDSs may provide a safer driving environment by allowing drivers to use HDS systems rather than handheld mobile devices.” (Brubaker: Col. 9 Lines 14-20).

With respect to Claim 27:
Han teaches:
The system of claim 1, wherein the controller instructs the electronic display to display the image when the vehicle is stationary (i.e. vehicle is in advertisement available state when it is stationary and when it is not stationary it is not in advertisement available state, wherein audio content plays through the vehicle when the vehicle is in advertisement available state) (Han: ¶¶ [0058] [0059] “In the step S150 for determining whether the parked vehicle may be used for advertisement, when the vehicle is in at least one of a first state in which a gearshift lever of the vehicle is located in a parking mode (P) and a second state in which the vehicle temporarily stops for a predetermined period of time or longer, the advertisement server may be configured to determine that the vehicle may be used for advertisement (i.e., an advertisement available state). In other words, when the driver of the vehicle adjusts the gearshift lever to the parking mode (P), the vehicle may be determined to currently be in the advertisement available state. The step S200 of selecting whether to play back the advertisement contents may be automatically performed or may be manually performed by selection of the driver…Even when the vehicle temporarily stops for at least a predetermined time and the gearshift lever of the vehicle is located in a neutral mode (N) instead of the parking mode (P), the vehicle may be determined to currently be in the advertisement available state, the step S200 of selecting whether to play back the advertisement contents may be automatically performed or may be manually performed by selection of the driver.”).


Claim(s) 3, 8, 9, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Han and Brubaker in view of U.S. Patent 10,416,947 to Zenoff.

With respect to Claim 3:
Han teaches the system of claim 2, wherein the exchange application includes an online marketplace that is configured to allow the user to disclose the user information, which includes at least one of the following: the image itself, […] a geographical area within which the image is to be displayed, a price the user is willing to pay to display the image, and payment information to be utilized if the image is displayed by the electronic display (i.e. advertisement bidding auction includes ad content, parking zone associated with ad, usage fee and payment for parking fee) (Han: ¶ [0054] “The advertisement agency company may update information regarding advertisement available parking zones and associated advertisement contents, may provide the updated information to advertisers, and may thus guide the advertisers to participate in auction bidding for advertisement.” Furthermore, as cited in ¶ [0051] “After the vehicle 200 plays back the advertisement contents as described above (S600), the advertisement server 100 may be configured to calculate a usage fee of the advertisement contents (S700). The usage fee of the advertisement contents may be calculated based on a predetermined reference in consideration of an advertisement playback time and the like. When the advertisement usage fee is calculated (S700), the calculated advertisement usage fee may be paid as the parking fee of the vehicle 200 having been used for advertisement playback (S800), or may be paid to the owner (user) of the vehicle 200 (S900).”).
Han does not explicitly disclose wherein the exchange application includes an online marketplace that is configured to allow the user to disclose the user information, which includes at least one of the following: a duration the image is to be displayed and time of day the image is to be displayed.
However, Zenoff further discloses wherein the exchange application includes an online marketplace that is configured to allow the user to disclose the user information, which includes at least one of the following: a duration the image is to be displayed and time of day the image is to be displayed (i.e. display schedule of image and time of day image is displayed) (Zenoff: Col. 44-45 Lines 64-58 “The app can enable the user to select or queue expressions for display on the display device. The app can enable the user to select a display schedule or display preferences, such as displaying expressions at a given point in time and/or location… The app can permit the user to display expressions at a given point in time, such as immediately or at a future point in time. In an example, the user queues an expression for display at a given day and time.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s exchange application includes an online marketplace that is configured to allow the user to disclose a duration the image is to be displayed and time of day the image is to be displayed to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 8:
Han teaches the system of claim 2, wherein the exchange application is configured to allow the vehicle operator to disclose at least one of the following: […], an availability of the electronic display to display the image, any costs the user would have to pay for displaying the image, any restrictions in content of the image, a location of the vehicle, and a geographical areas within which the vehicle will be located (i.e. status information of the vehicle includes if it available to display ad, usage fee for displaying ad, specific advertisement content is restricted to schools, current position of the vehicle, and parking zones where the advertisement vehicle will be) (Han: ¶ [0058] “In the step S150 for determining whether the parked vehicle may be used for advertisement, when the vehicle is in at least one of a first state in which a gearshift lever of the vehicle is located in a parking mode (P) and a second state in which the vehicle temporarily stops for a predetermined period of time or longer, the advertisement server may be configured to determine that the vehicle may be used for advertisement (i.e., an advertisement available state).” Furthermore, as cited in ¶ [0039] “The fee calculation unit 140 of the advertisement server 100 may be configured to calculate the usage fee of the advertisement and use the calculated advertisement usage fee as the parking fee of the vehicle 200 having been used for the advertisement when the vehicle 200 arrives at an exit of the parking region or may be configured to transmit the calculated advertisement usage fee to a pre-registered account of an owner (or user) of the vehicle 200. In particular, the advertisement usage fee may be accumulated as points and the accumulated points may also be used as a payment method for paying the parking fee, prices of articles (e.g., consumer goods), etc.” Furthermore, as cited in ¶¶ [0046] [0047] “Priority information of the individual regions and the peripheral environment characteristics may be, for example, when the parking lot of the vehicle 200 is located in the vicinity of a movie theater, advertisement contents associated with newly released films. In addition, when the parking lot of the vehicle 200 is located in the vicinity of a baseball stadium, priority information may be, for example, chicken and beer advertisement contents. Priority information of the advertisement demand class ( advertisement target class) may be, for example, when the parking lot of the vehicle 200 is located in vicinity of schools or private educational institutes, advertisement contents associated with school supplies, books, etc…Referring to FIG. 3, for example, to guide the advertisers to participate in bidding for advertisement contents in a parking lot located in a zone A (hereinafter referred to as a parking zone A), the advertisement server 100 may be configured to divide the parking zone A into a plurality of sub-zones A-1 to A-8, provide the advertisers with information for each sub-zone, and guide the advertisers to participate in auction bidding for advertisement. In particular, several advertisers may participate in bidding for advertisement in desired parking sub-zones.” Furthermore, as cited in ¶ [0038] “Particularly, the advertisement controller 220 may be configured to transmit status information of the vehicle 200. The status information of the vehicle 200 may include at least one of a current position of the vehicle 200, peripheral POI information, peripheral vehicle information (e.g., information regarding whether the peripheral vehicle participates in advertisement), a current time, a battery charge, and an estimated re-driving time of the vehicle 200 (e.g., when the vehicle will be driven next or again).”).
Han does not explicitly disclose wherein the exchange application is configured to allow the vehicle operator to disclose at least one of the following: a size of the electronic display.
However, Zenoff further discloses wherein the exchange application is configured to allow the vehicle operator to disclose at least one of the following: a size of the electronic display (Zenoff: Col. 44 Lines 1-4 “The app can permit the user to preview the manner in which expressions would be displayed on the display device, including the order, orientation, size, color and brightness of display.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s exchange application is configured to allow the vehicle operator to disclose a size of the electronic display to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 9:
Han teaches:
The system of claim 2, wherein the controller transmits at least one of the following to the exchange application to be viewed by the user: […] a location of the vehicle during the display of the image, and […] (i.e. current position of the vehicle displaying an ad in a parking zone) (Han: ¶ [0038] “Particularly, the advertisement controller 220 may be configured to transmit status information of the vehicle 200. The status information of the vehicle 200 may include at least one of a current position of the vehicle 200, peripheral POI information, peripheral vehicle information (e.g., information regarding whether the peripheral vehicle participates in advertisement), a current time, a battery charge, and an estimated re-driving time of the vehicle 200 (e.g., when the vehicle will be driven next or again).” Furthermore, as cited in ¶ [0048] “In the step S400 for selecting the advertisement contents, the advertisement server 100 may be configured to recognize vehicle status information such as a current position of the parked vehicle 200, to allow the advertisement selection unit 120 of the advertisement server 100 to select the advertisement contents from among all the advertisement contents stored in the database (DB) 110 and the advertisement server 100 may be configured to transmit the selected advertisement contents to the vehicle 200 using the advertisement transceiver 130.”).
Han does not explicitly disclose wherein the controller transmits at least one of the following to the exchange application to be viewed by the user: a duration of the display of the image, time of day the image was displayed, and confirmation that the image was displayed by the electronic display.
However, Zenoff further discloses wherein the controller transmits at least one of the following to the exchange application to be viewed by the user: a duration of the display of the image, time of day the image was displayed, and confirmation that the image was displayed by the electronic display (i.e. display schedule of image, time of day image is displayed, user responses to digital media which reads on confirmation that message was displayed) (Zenoff: Col. 44-45 Lines 64-58 “The app can enable the user to select or queue expressions for display on the display device. The app can enable the user to select a display schedule or display preferences, such as displaying expressions at a given point in time and/or location… The app can permit the user to display expressions at a given point in time, such as immediately or at a future point in time. In an example, the user queues an expression for display at a given day and time.” Furthermore, as cited in Col. 17 Lines 1-14 “In another aspect, a method for analyzing response to media from a user comprises providing (i) a support member that is mounted on an inanimate object, (ii) a display member mounted on the support member, wherein the display member is configured to display or project the media selected by the user, which media includes at least one of text, image and video, and (iii) a sensor that collects one or more signals that are indicative of a response of at least one individual to the media displayed or projected by the display member. Next, the display member can be used to display or project the media. Next, the one or more signals can be received from the sensor. The response can then be determined based at least in part on the one or more signals received from the sensor.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s controller transmits a duration of the display of the image, time of day the image was displayed, and confirmation that the image was displayed by the electronic display to the exchange application to be viewed by the user to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 13:
Han does not explicitly disclose the system of claim 1, wherein the controller is a mobile telephone.
However, Zenoff further discloses wherein the controller is a mobile telephone (Zenoff: Col. 43 Lines 23-25 “The app can be executed on an electronic device of a user, such as a mobile electronic device in communication with the display device.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s controller is a mobile telephone to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 25:
Han does not explicitly disclose the system of claim 1, further comprising: a sound detection sensor in communication with the controller, the sound detection sensor configured to detect a sound of human voice outside the vehicle and transmit that information to the controller, wherein the controller instructs the electronic display to display the image when the controller receives information from the sound detection sensor that there is the sound of human voice outside the vehicle.
However, Zenoff further discloses a sound detection sensor in communication with the controller, the sound detection sensor configured to detect a sound of human voice outside the vehicle and transmit that information to the controller, wherein the controller instructs the electronic display to display the image when the controller receives information from the sound detection sensor that there is the sound of human voice outside the vehicle (i.e. when sound outside vehicle is detected then the advertisement is triggered to be displayed) (Zenoff: Col. 12 Lines 3-41 “A sensor can be an optical sensor, sound sensor, vibration sensor, accelerometer, or geolocation sensor (e.g., 5 GPS). The system can include a camera. For example, the display device is mounted on a front panel of a hat and one or more sensors are mounted on side and rear panels of the hat. The one or more sensors enable the media on the display device to be changed upon a trigger event, such as, for 10 example, movement detected by the one or more sensors or a change in ambient lighting conditions.” Furthermore, as cited in Col. 19 Lines 21-25 “In one embodiment the screen it can change colors both at the screen level and the entire screen or embodiment adjacent to the screen which can be based on sound, and other extremities which can influence the user. This may be similar or identical to a sound responsive sculpture.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s sound detection sensor in communication with the controller, the sound detection sensor configured to detect a sound of human voice outside the vehicle and transmit that information to the controller, wherein the controller instructs the electronic display to display the image when the controller receives information from the sound detection sensor that there is the sound of human voice outside the vehicle to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).


Response to Arguments
Applicant’s arguments see page 9 of the Remarks disclosed, filed on 06/08/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-27 have been considered but are not persuasive. The Applicant asserts “ Independent claim 1 has been amended to recite “an electronic display disposed on or integrated into a window of the vehicle, the electronic display configured to display an image to a viewer outside of the vehicle and configured to be transparent to a viewer inside of the vehicle.” It is respectfully submitted that the additional elements are sufficient to amount to significantly more than an abstract idea and, specifically, integrate the system for displaying images on a vehicle into a practical application. Withdrawal of the rejection is respectfully requested.”  The Examiner agrees and would additionally like to note that the independent claims, as filed on 06/08/2022 integrate the claims into practical application. The independent claims satisfy the Prong 2 consideration because they are indicative of integration into a practical application. The independent claims are indicative of integration into a practical application because the claims recite an “improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (e.g. electronic display integrated into a window of the vehicle that displays an image such that it is transparent to a viewer inside the vehicle and includes a controller that receives user information and instructs the electronic display to display the image). Therefore, the rejection(s) of claim(s) 1-27 under 35 U.S.C. § 101 has been withdrawn.
Applicant’s arguments see pages 9-10 of the Remarks disclosed, filed on 06/08/2022, with respect to the 35 U.S.C. § 102(a)(1) rejection of claims 1, 2, 4, 6, 7, 10-12, 14-16, 18-23, 26, and 27 over Han and the 35 U.S.C. § 103(a) rejection(s) of claim(s) 3, 8, 9, 13, 24, and 25 over Han in view of Zenoff have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of U.S. Patent 10,740,796 to Brubaker.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
July 18, 2022